Citation Nr: 0733454	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 
1993 for service connection of migraine headaches.  

2.  Entitlement to service connection for rheumatoid 
arthritis and spondylitis.   


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 until 
December 1968.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2003 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).   

Issues not on appeal

In July 2006, the RO issued a Statement of the Case which 
continued to deny the veteran's claims of entitlement to 
service connection of acute prostatitis and residuals of 
urinary tract infection.  In September 2006, the veteran's 
attorney submitted correspondence indicating that the veteran 
would not be perfecting his appeal as to these issues.  
Accordingly, these issues are not before the Board.  


FINDINGS OF FACT

1.  In a January 1998 rating decision, service connection of 
headaches was granted, effective June 14, 1993 (date of 
claim); the veteran did not appeal the January 1998 decision 
within one year of being notified.

2.  There is no evidence that the veteran alleged clear and 
unmistakable error (CUE) in the prior January 1998 RO 
decision.

3.  Medical evidence does not indicate that the veteran 
suffered an in-service incurrence of rheumatoid spondylitis.  

4.  Medical evidence does not indicate that the veteran's 
current rheumatoid spondylitis is related to any event in 
service.    



CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date prior 
to June 14, 1993 for the grant of service connection for 
headaches.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2007).

2.  The criteria for entitlement to service connection of 
rheumatoid arthritis and/or spondylitis are not met.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303; 3.307; 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

Earlier Effective Date Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, with respect to the 
earlier effective date issue, the decision rests on the 
interpretation of the law, and the VCAA is inapplicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed.
Reg. 25180 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the benefit 
claimed).  In any event, the veteran received specific and 
adequate notice related to this claim in a July 9, 2005 
letter from the RO.  

Service Connection Claim

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a adequate notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, this was done.

Moreover, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In a May 2006 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim or entitlement to 
service connection of rheumatoid spondylitis, and the effect 
of this duty upon his claim.  In addition, the veteran was 
advised in this letter of  what the evidence must show in 
order to substantiate his claims.  The Board therefore finds 
that appropriate notice has been given in this case. 

The notification received by the veteran adequately complied 
with VA's duty-to-assist and subsequent interpretive 
authority, and he has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The veteran was notified of his options for presenting 
personal testimony.  In his May 2007 substantive appeal a 
videoconference hearing was requested.  That hearing was 
scheduled for September 26, 2007.  However, the veteran 
without explanation did not appear.  Accordingly, the hearing 
request is deemed withdrawn.   

The Board finds that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the issues addressed in this decision for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Additionally, however, the Board notes that the August 2007 
letter to the veteran specifically addressed the potential 
downstream issues of effective date and initial rating, 
pursuant to the holding in Dingess.  

II.  Earlier Effective Date

The veteran seeks an earlier effective date for the grant of 
service connection of his headaches. Specifically, his 
attorney argues that the effective date should be in December 
1968, immediately following the veteran's release from active 
duty.  After review of the record, the Board finds that the 
evidence does not support his claim.

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

Assuming that the veteran's entitlement arose at the time he 
separated from service as argued by the veteran's attorney, 
the question before the Board then becomes when was a claim 
for entitlement to service connection for headaches received 
by VA.  

By a rating decision dated in January 1998, service 
connection was granted for headaches.  A 50 percent 
disability rating was assigned, effective from June 14, 1993, 
which was the date the veteran's claim was received.  The 
veteran did not appeal the January 1998 rating decision.  The 
January 1998 decision is therefore final.  38 U.S.C.A. § 
7105(c) (West 1991).

The Board notes that, once an effective date has become 
final, a claimant's only recourse is to have the final 
decision revised on the grounds of clear and unmistakable 
error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
While the veteran has disagreed with the effective date for 
the grant of service connection for his migraine headaches, 
he has not filed a claim for CUE.  Neither the veteran's 
written statements nor his oral argument contain specific 
allegations of error in fact or law in the January 1998 RO 
decision, as required for a CUE motion.  In fact, other than 
listing entitlement to an earlier effective date as an issue, 
neither the veteran nor his attorney have ever presented one 
salient argument as to why the claim was being filed or why 
an earlier effective date should be assigned.

The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd.  However, as discussed above, 
this vitiates the rule of finality.  The Board finds that 
there is no proper claim in this case.  The veteran has not 
alleged CUE and, as such, his claim for an earlier effective 
date is considered to a freestanding claim, which is not a 
valid claim.  The claim must be denied.

III.  Service Connection

Pertinent laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity and chronicity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran is seeking entitlement to service connection of a 
back condition.  Essentially, he contends that the demands of 
service caused him to develop a back disability.  For the 
reasons set out immediately  below, the Board has determined 
that the criteria for the establishment of service connection 
have not been met.  

The veteran has submitted a variety of private medical 
records showing a diagnosis of rheumatoid spondylitis and 
therefore establishing current disability.  See, e.g., April 
1980 treatment record of Dr. W.I.J. 

Concerning in-service incurrence of disease or injury, the 
veteran's complete service medical records have been 
obtained.  The records are pertinently negative for any 
diagnosis of or treatment for rheumatoid arthritis and 
spondylitis.  Moreover there was no diagnosis of rheumatoid 
arthritis and spondylitis at the time of the veteran's 
separation of service.  Accordingly, in-service incurrence of 
illness is not shown.  

Regarding in-service incurrence of injury, the veteran's 
attorney has advanced a somewhat novel argument.  The 
veteran's DD Form 214 indicates that the veteran has been 
awarded the Combat Infantryman Badge (CIB).  In the November 
2006 Notice of Disagreement the veteran's attorney noted the 
veteran's combat experience.  She did not argue that the 
veteran suffered a undocumented injury during combat and that 
therefore the presumption in 38 U.S.C.A. § 1154(b) would 
apply to the veteran's service medical records, rather she 
argued that the veteran's participation in combat activity 
caused stress to his back during service which in turn caused 
rheumatoid spondylitis.  While it is undisputed that the 
veteran faced physical demands during service, the basic 
conditions of service, even combat service, manifestly are 
not a physical injury.  Moreover, the purpose of 1154(b) to 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish the occurrence of a disease or injury 
in service.  "However, the provisions of § 1154(b) do not 
provide a substitute for medical-nexus evidence..." Clyburn 
v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
occurrence of a disease or injury in service.  Id.; 38 
U.S.C.A. § 1154(b).


[The Board notes in passing that to the extent that the 
veteran's attorney has noted  stress to the veteran's back, 
the veteran's claim of entitlement to service connection of 
back strain was denied in an unappealed May 1997 Board 
decision.  The veteran's current arguments have been limited 
to service connection of rheumatoid spondylitis only, not to 
a more generalized back condition such as strain as with the 
prior denied claim].  

Accordingly, for the reasons set out above there has been no 
showing of an in-service incurrence of disease or injury.  

Additionally, the criteria for service connection on a 
presumptive basis have also not been met.  Where a veteran 
served 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. § 3.309 (2007).  However, the 
evidence or record does not show a diagnosis of rheumatoid 
spondylitis, a form of arthritis, until 1979, over a decade 
after the veteran's separation from service.  The fact that 
the record does not reflect the veteran making complaints 
regarding, or seeking treatment until a decade after service, 
weighs against the finding of a nexus between the current 
condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board notes that the evidence of record does 
not indicate a relationship between service and the veteran's 
current condition.  There is not of record any competent 
medical evidence suggesting a link between the veteran's 
claimed condition and service.  The veteran's treatment 
records do not contain any such nexus opinion.  

In November 2004, the veteran's attorney submitted an 
Internet article discussing ankylosing spondylitis.  The 
article noted that the cause of the condition was unknown but 
"researchers suspect genetics plays a role."  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin, supra; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, crucially, the treatise evidence which has been 
submitted by the veteran's attorney is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding the veteran's particular case.   Moreover, to the 
extent that it discusses medical nexus of the claimed 
condition, the article seems to suggest that the condition 
may be congenital.  Congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology and has considered whether or not medical 
nexus can be established on that basis.  It does not appear, 
however, that the veteran has experienced rheumatoid 
spondylitis continually after service.  Treatment records 
from Dr. W.I.J. and the veteran's 1980 non-service connected 
pension claim show an onset of the condition in 1979.  As 
noted above, this is well after the veteran's separation from 
service.  Indeed, the Board's attention is drawn to the 
report of a February 1980 VA examination report wherein the 
veteran clearly indicated that the onset of his back pain did 
not begin until 1979.  Continuity of symptomatology is 
therefore not shown such to indicate a medical nexus between 
the veteran's condition and events in service. 

In the absence of competent evidence of in-service incurrence 
of disease or injury and a medical nexus between the current 
disability and any event in service, the claim fails.  The 
preponderance of the evidence is against the veteran's claims 
for entitlement to service connection for rheumatoid 
spondylitis.  The benefits sought on appeal are accordingly 
denied.



ORDER

Entitlement to an effective date earlier than June 14, 1993 
for service connection of migraine headaches is denied.  

Entitlement to service connection for a condition impacting 
the veteran's back to include rheumatoid arthritis and 
spondylitis is denied.   



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


